DETAILED ACTION
Claim Status
	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-3, 5, 7-11, 13, 15-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. (US 2003/0083272 A1; published May 1, 2003), in view of Akinc et al. (WO 2010/144740 A1; published December 16, 2010; provided in an IDS).
Wiederholt et al. is directed to a pharmaceutical formulation comprising a plurality of lipid nanoparticle formulations of polynucleotides and describe a method of expressing a polypeptide in a mammalian subject (administering an mRNA molecule to a subject; paragraph [0025]) comprising administering a pharmaceutical composition comprising a plurality of lipid nanoparticles encapsulating a polynucleotide (subject mRNA molecules further comprise an intracellular delivery vehicle selected from cationic lipid containing complexes, uncharged lipids and nanoparticles; paragraph [0021]) wherein the polynucleotide comprises (a) an open reading frame encoding the polypeptide (eukaryotic mRNA molecule encoding a therapeutically relevant protein; paragraph [0008]), and consisting of nucleotides selected from uridine, cytosine, adenine, and guanine (the chemical modification comprises at least one end blocking modification; paragraph [0009]; since and end blocking modification does not alter the bases of the mRNA, the polynucleotide will consist of uridine, cytosine, adenine and guanine); (b) a 5'-UTR (the modification of the mRNA molecule comprises the incorporation of 3' or 5' sequences which naturally flank a second mRNA molecule; paragraph [0017]); (c) at least one 5'-cap structure (the 5' modification comprises the inclusion of a modified diguanosine (m7) cap; paragraph [0009]); (d) a 3'-UTR (the modification of the mRNA molecule comprises the incorporation of 3' or 5' sequences which naturally flank a second mRNA molecule; paragraph [0017]); and a 3’ tailing claim 1); wherein the administration is intramuscular administration.( mRNA molecules can be directly injected into muscle; paragraph [0152]) (claim 5); wherein upon administration, expression of the secreted protein is maximal at 8-24 hours (at 24 hours post transfection, the level of luciferase expression was higher in the RNA transfection group than in the DNA plasmid transfection group; paragraph [0158]) (claim 7); wherein the 3’-tailing sequence of linked nucleosides is a poly-A tail (and a poly A tail); paragraph [0024]) (claim 8); wherein the poly-A tail comprises at least 100 nucleotides (the length of the poly A tail is at least about 200 nucleotides; paragraph [0112]) (claim 9); wherein the at least one 5'-cap structure is cap0 (a modified diguanosine (m7) cap; paragraph [0009]) (claims 10-11); wherein the 5’UTR comprises a Kozak sequence (an optimized Kozak translation initiation sequence; paragraph [0024]) (claim 15).
Wiederholt et al. lack the composition wherein the lipid nanoparticles comprise a cationic lipid, a neutral lipid, cholesterol, and a PEG lipid, wherein the plurality of lipid nanoparticles has a mean particle size of between 80 nm and 160 nm (claim 1), wherein the cationic lipid is a biodegradable cationic lipid (claim 2), wherein the biodegradable cationic lipid comprises at least one ester linkage (claim 3); wherein the plurality of lipid nanoparticles has a mean lipid to polynucleotide ratio (wt/wt) of between 10 and 20 (claim 13) wherein the neutral lipid is a phospholipid (claim 16); wherein the plurality of lipid nanoparticles comprise about 50 mol% biodegradable cationic lipid, about 38.5% cholesterol, about 10% neutral lipid and about 1.5% PEGylated lipid (claim 18).
claim 1), wherein the cationic lipid is a biodegradable cationic lipid (cationic lipid is DLin-M-C3-DMA; page 5, fourth paragraph) (claim 2), wherein biodegradable cationic lipid comprises an ester linkage (lipid is DLin-M-C3-DMA; page 5, fourth paragraph) (claim 3); wherein the plurality of lipid nanoparticles has a mean lipid to polynucleotide ratio (wt/wt) of between 10 and 20 (wherein the encapsulated nucleic acids are present in a nucleic acid/lipid ratio of about 3 wt% to about 25 wt%, preferably 5 to 15 wt%; page 109, first full paragraph. 3% to about 25% weight ratio nucleic acid to lipid ratio is equal to 33.3 to 4 lipid to polynucleotide ratio, preferably, 20 to 6.7 ratio) (claim 13); wherein the neutral lipid is a phospholipid (DSPC; page 122, fourth full paragraph) (claim 16); wherein the plurality of lipid nanoparticles comprise about 50 mol% biodegradable cationic lipid, about 38.5% cholesterol, about 10% neutral lipid and about 1.5% PEGylated lipid (50/10/38.5/1.5 (mol% cationic lipid/DSPC/Chol/PEG-DMG or PEG-cDMA); page 122, fourth full paragraph (claim 18). Akinc et al. further describe that such lipid nanoparticles protect the encapsulated nucleic acid from degradation and clearance in serum, are suitable for systemic delivery, provide intracellular delivery of the 
Therefore, it would have been obvious to a person of ordinary at the time of the invention to have the lipid nanoparticle formulation described by Wiederholt et al. and have the lipid nanoparticle comprise a cationic lipid, a neutral lipid, cholesterol, and a PEG lipid as described by Akinc et al. A person of ordinary skill in the art would be motivated to do so in order to have lipid nanoparticles that protect the encapsulated nucleic acid from degradation and clearance in serum, are suitable for systemic delivery, provide intracellular delivery of the encapsulated nucleic acid, are well-tolerated and provide an adequate therapeutic index, such that patient treatment at an effective dose of the nucleic acid is not associated with significant toxicity and/or risk to the patient (Akinc et al.; page 4, second paragraph). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Wiederholt et al. in view of Akinc et al. render obvious claims 1-3, 5, 7-11, 13, 15-16 and 18.

Claims 1-11, 13, 15-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Akinc et al. as applied to claims 1-3, 5, 7-11, 13, 15-16 and 18 above, and further in view of Kariko et al. (US 2011/0143397 A1, published June 16, 2011, earliest effective filing date August 23, 2005, provided in an IDS).
Wiederholt et al. in view of Akinc et al. is directed to pharmaceutical formulation comprising a plurality of lipid nanoparticle formulations of polynucleotides and render obvious claims 1-3, 5, 7-11, 13, 15-16 and 18 as applied above.
Wiederholt et al. in view of Akinc et al. lacks the method comprising administering about 0.05 to about 0.5 mg/kg of polynucleotide (claim 4), wherein the administration is intravenous administration (claim 6)
Kariko et al. is directed to pharmaceutical formulation comprising a plurality of lipid nanoparticle formulations of polynucleotides and teaches administering about 0.05 to about 0.5 mg/kg of polynucleotide (intravenously delivered mRNA were administered to mice at 0.015-150 mg/kg; paragraph [0334]) (claim 4), wherein the administration is intravenous administration (compositions of the present invention can be administered to a subject by any method known to a person skilled in the art, such as intravenously; paragraph [0242]) (claim 18). Kariko et al. further teaches that intravenous administration results in strong expression (paragraph [0330], figure 17C).
Therefore, it would have been obvious to a person of ordinary at the time of the invention to have the method described by Wiederholt et al. in view of Akinc et al. and administer intravenously about 0.05 to about 0.5 mg/kg of polynucleotide as described by Kariko et al. A person of ordinary skill in the art would be motivated to do so in order to obtain strong expression of the polynucleotide in the subject (Kariko et al., paragraph [0330], figure 17C). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent 
Accordingly, Wiederholt et al. in view of Akinc et al. and further in view of Kariko et al. render obvious claims 1-11, 13, 15-16 and 18.

Claims 1-3, 5, 7-13, 15-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al., in view of Akinc et al. as applied to claims 1-3, 5, 7-11, 13, 15-16 and 18 above, and further in view of Knopov et al. (US 2013/0115274 A1, published May 9, 2013, earliest effective filing date November 19, 2009, provided in an IDS).
Wiederholt et al. in view of Akinc et al. are directed to lipid nanoparticles comprising polynucleotides and render obvious claims 1-3, 5, 7-11, 13, 15-16 and 18 as applied above. Akinc et al. further describe that the lipid nanoparticle comprises  a first ethanolic solution comprising a cationic lipid of formula I, DSPC, Chol and PEG-C-DOMG (page 122, fourth full paragraph) and a second aqueous solution comprising a citrate buffered solution of the mRNA encoding the polypeptide of interest (page 112, first paragraph).
Wiederholt et al. in view of Akinc et al. lack the composition wherein the lipid nanoparticle has a mean PDI of between 0.02 and 0.2 (claim 12).
Knopov et al. is directed to lipid nanoparticle formulations of polynucleotides and describes mixing a first solution comprising lipids dissolved in an water-miscible organic solvent at a constant rate into a second solution comprising the polyanion in an aqueous buffer (paragraph [0010]), the organic solution preferably is ethanol (paragraph claim 12). Knopov et al. further describe that the method to produce such particles is easily scaled up to large volumes (paragraph [0027]), reproducibly produces a population of particles with a PDI less than 0.2 or 0.1 (paragraph [0028]) and reproducibly produces a uniform population of nanoparticles without extra steps required to mechanically process particles produced upon mixture of lipids and negatively charged therapeutic polymers (paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the nanoparticles described by Wiederholt et al. in view of Akinc et al. and use the method of Knopov et al. to produce the nanoparticles. A person of ordinary skill in the art would have been motivated to do so in order to have lipid nanoparticles that are uniform in size without extra steps required to mechanically process the particles (Knopov et al., paragraph [0029]). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Wiederholt et al. in view of Akinc et al. and further in view of Knopov et al. render obvious claims 1-3, 5, 7-13, 15-16 and 18.


s 1-3, 5, 7-11, 13-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Akinc et al. as applied to claims 1-3, 5, 7-11, 13, 15-16 and 18 above, and further in view of Moretti et al. (Mechanism of translational regulation by miR-2 from sites in the 5’ untranslated region or the open reading frame; RNA (2010), 16:2493-2502; provided in an IDS).
Wiederholt et al. in view of Akinc et al. is directed to mRNA molecules and render obvious claims 1-3, 5, 7-11, 13, 15-16 and 18 as applied above.
Wiederholt et al. in view of Akinc et al. lack the composition wherein the 3’ UTR comprises at least one microRNA (miR) (claim 14).
Moretti et al. is directed to mRNA molecules and describes that mRNA molecules contain miR binding sites in the 3' UTR, 5' UTR and open reading frames, and that microRNAs regulate translation of mRNAs by binding to these sites (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the composition described by Wiederholt et al. in view of Akinc et al. and include miR binding sites in the 3’ UTR as described by Moretti et al. A person of ordinary skill in the art would be motivated to do so in order to regulate the translation of the mRNA (Moretti et al., abstract). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Wiederholt et al. in view of Akinc et al. and further in view of Moretti et al. render obvious claims 1-3, 5, 7-11, 13-16 and 18.

s 1-3, 5, 7-11, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Akinc et al. as applied to claims 1-3, 5, 7-11, 13, 15-16 and 18 above, and further in view of Fath et al. (Multiparameter RNA and Codon Optimization: A Standardized Tool to Assess and Enhance Autologous Mammalian Gene Expression; PLoS ONE; March 2011; Volume 6; Issue 3, e17596; pages 1-14; provided in an IDS).
	Wiederholt et al. in view of Akinc et al. is directed to polynucleotides expressing proteins and renders obvious claims 1-3, 5, 7-11, 13, 15-16 and 18 as applied above.
Wiederholt et al. in view of Akinc et al. lack the method wherein the open reading frame is codon optimized to bias GC content (claim 17).
Fath et al. is directed to polynucleotides expressing proteins and describes a polynucleotide wherein the open reading frame is codon optimized (RNA and codon optimization, 50 candidate genes representing five classes of human proteins; abstract) to bias for GC content (optimized the various candidate genes’ coding regions taking the following sequence-based parameters into account: (i) codon choice, (ii) increase in GC-content; page 2, first column, last paragraph (claim 17). Fath et al. further describe that codon optimization results in reliable and elevated expression (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have the polynucleotide described by Wiederholt et al. in view of Akinc et al. and codon optimize the sequence of the coding region as described by Fath et al. A person of ordinary skill in the art would have been motivated in order to obtain reliable and elevated expression (Fath et al., abstract). Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s 
Accordingly, Wiederholt et al. in view of Akinc et al. and further in view of Fath et al. render obvious claims 1-3, 5, 7-11, 13 and 15-18.

Claims 1-3, 5, 7-11, 13, 15-16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiederholt et al. in view of Akinc et al. as applied to claims 1-3, 5, 7-11, 13, 15-16 and 18 above, and further in view of Van Urk et al. (US 2009/0171070 A1, published July 2, 2009, provided in an IDS).
Wiederholt et al. in view of Akinc et al. are directed to compositions for making proteins in mammalian cells and render obvious claims 1-3, 5, 7-11, 13, 15-16 and 18 as applied above.
Wiederholt et al. in view of Akinc et al. lack the method wherein the mRNA comprises at least two stop codons before the 3’ UTR (claim 19).
Van Urk et al. is directed to making proteins in animal cells (recombinant cells may be animal cells (paragraph [0060]), and describes a coding sequence comprising at least two stop codons before the 3’ UTR (cell which comprises a recombinant coding sequence wherein the 3' end of the recombinant coding sequence comprises two or more in-frame translation stop codons; paragraph [0059]) (claim 32). Van Urk et al. further describe that it is beneficial to incorporate more than one stop codon, such as UAA, UAG or UGA, in order to minimize translational read-through and thus avoid the production of elongated, non-natural proteins (paragraph [0101]).

Accordingly, Wiederholt et al. in view of Akinc et al. and further in view of Van Urk et al. render obvious claims 1-3, 5, 7-11, 13, 15-16 and 18-19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636